DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           PHILLIP J. SHEA,
                              Appellant,

                                      v.

                      CAREY HAUGHWOUT, et al.,
                             Appellee.

                               No. 4D17-2237

                               [August 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 2016CA008722.

   Phillip J. Shea, South Bay, pro se.

  Carey Haughwout, Public Defender, and Narine Austin, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.